United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
D.D., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Brooklyn, NY, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 17-1053
Issued: November 13, 2017

Case Submitted on the Record

DECISION AND ORDER
Before:
PATRICIA H. FITZGERALD, Deputy Chief Judge
COLLEEN DUFFY KIKO, Judge
ALEC J. KOROMILAS, Alternate Judge

JURISDICTION
On April 21, 2017 appellant filed a timely appeal from a March 13, 2017 merit decision
of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal
Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant met his burden of proof to establish an aggravation of
lower back conditions causally related to factors of his federal employment.
FACTUAL HISTORY
On March 15, 2016 appellant, then a 65-year-old maintenance mechanic, filed a
recurrence of disability claim (Form CA-2a) alleging that prior accepted injuries had caused
disability beginning March 10, 2016. Appellant’s supervisor noted that he was unaware of any
1

5 U.S.C. § 8101 et seq.

new injury, and that appellant had complained of back pain upon arrival to work, and that
appellant had previously taken weekly Family and Medical Leave Act absences for his back
pain. He explained that appellant had a lifting weight limitation and that this injury was a
recurrence of an injury from 2012.2
In a narrative statement, appellant noted a prior claim under OWCP File No. xxxxxx897,
and explained that, on March 10, 2016, he began work with a low level of back pain, which was
not unusual due to injuries he had sustained in 2008 and 2012. He noted that he had a push/pull/
lift weight limitation of 20 pounds. On March 10, 2016 appellant cleared tray line jams, which
he claimed did not exceed his weight limitations the vast majority of the time. He received a call
to clear a bucket jam from a flat sorter where at least a dozen buckets were stuck due to the fact
that they were overloaded and overweight. Appellant noted that this situation occurred because
the mail limitation sensors on the flat sorter were in need of adjustment. He stated that, at the
time, he was not conscious of the fact that, in order to clear the bucket jam, he would exceed his
weight limitation. Appellant claimed that this activity aggravated his prior accepted lower back
injuries to the extent that he was incapacitated from work.
In a statement dated March 15, 2016, a supervisor noted that she felt the claim should be
treated as a recurrence, but asked for guidance as to whether it should be treated as a new claim.
She requested that OWCP further develop the case.
In a medical report dated May 9, 2016, Dr. Joshua B. Reimer, Board-certified in sports
medicine and physical medicine and rehabilitation, reviewed a magnetic resonance imaging
(MRI) scan of appellant’s lumbar spine. He diagnosed lumbar neuritis associated with stenosis
and disc herniation. In an attached work status report, Dr. Reimer recommended work
restrictions of no heavy lifting, carrying, pushing, or pulling over 20 pounds, and stated that
appellant could return to work on May 15, 2016.
In an undated letter, appellant responded to an OWCP development questionnaire related
to recurrence. He stated that the work he performed either caused his back injury or aggravated
his preexisting conditions. Appellant noted that the decision to process his claim as a recurrence
was made by a supervisor. He explained that he did not know why the supervisor connected the
recurrence to his claim in OWCP File No. xxxxxx897 rather than his claim in OWCP File No.
xxxxxx619. Appellant noted that the supervisor had asked for guidance, but did not receive a
reply. He expressed dissatisfaction with how the supervisor had handled his claim.
In a report dated March 23, 2016, Dr. Reimer stated that appellant was injured in a
workplace encounter, when he was pulling on heavy buckets. He performed a physical
examination and reviewed appellant’s x-rays of the lumbar spine. Dr. Reimer noted that the
x-ray demonstrated mild disc dehydration with possibly grade 1 L5-S1 spondylolisthesis and
mild spondylosis. He stated that appellant was 100 percent disabled from his usual occupation.
In a memorandum to the file dated June 14, 2016, OWCP listed appellant’s prior claims.
Under OWCP File No. xxxxxx619, accepted on July 2, 2009, it accepted a sprain of the lumbar
2

Attached to the Form CA-2 was an OWCP memorandum dated June 14, 2016 in which OWCP determined that
appellant’s claim would be treated as a new, occupatial disease claim because new work factors were cited.

2

region and placed appellant on the daily compensation rolls. Under OWCP File No. xxxxxx525,
on February 8, 2010, OWCP accepted an occupational disease claim for thoracic or lumbosacral
neuritis or radiculitis, unspecified, and again placed him on the daily compensation rolls.
On May 11, 2016 appellant accepted an offer of limited duty as a maintenance mechanic
with restrictions of no pushing, pulling, or lifting over 20 pounds; and no excessive bending
over.
By letter dated July 20, 2016, OWCP informed appellant that his claim was being treated
as a claim for occupational disease. It noted that he had not submitted a physician’s opinion as
to the cause of his claimed injury, and asked him to respond to a questionnaire. Appellant was
afforded 30 days to submit the necessary evidence.
In a diagnostic report dated April 15, 2016, Dr. Michael Greene, Board-certified in
diagnostic radiology, examined the results of an MRI scan of appellant’s lumbar spine. He
stated his opinion that the L2-3 level demonstrated posterior central focal herniation with an
annular tear causing impingement upon the anterior thecal sac and bilateral neural foramina, with
displacement of the anterior nerve roots, and canal stenosis; that the L3-4 level demonstrated a
broad-based disc bulge with right paracentral focal herniation causing impingement upon the
anterior thecal sac and bilateral neural foramina, right greater than left, and contact with the
right-sided L4 nerve root; that the L4-5 level demonstrated a broad-based disc bulge causing
impingement upon the anterior thecal sac and bilateral neural foramina; that the L5-S1 level
demonstrated bilateral pars defects with grade 1 spondylolisthesis of L5 on S1, with a
pseudo-disc bulge causing impingement upon the bilateral foramina and contact with the exiting
bilateral L5 spinal nerves; and that appellant had straightening of the normal lumbar lordosis
indicative of muscular spasm..
In a medical report dated August 1, 2016, Dr. Reimer provided results on examination
and diagnosed lumbar neuritis, spondylosis, spinal stenosis, and spondylolisthesis. He related,
“Please note it is my opinion that [appellant’s] workplace event of pushing heavy buckets while
working on March 10, 2016 did aggravate the underlying spinal condition of stenosis and
spondylolisthesis contributing to neurotic symptoms in the lower extremity and a flare in his
overall pain.”
On August 6, 2016 appellant responded to OWCP’s development questionnaire. He
stated that he believed that a repetition of performing the same type of assignment he performed
on March 10, 2016 had caused his claimed injuries. Appellant noted that he first became aware
of his condition in 2008, for which he filed OWCP File No. xxxxxx619, and again in 2012 filed
OWCP File number xxxxxx897.
By decision dated September 12, 2016, OWCP denied appellant’s claim. It found that he
had not submitted a sufficiently rationalized medical opinion establishing that his claimed
conditions were causally related to factors of his federal employment.
On October 7, 2016 appellant requested a review of the written record before an OWCP
hearing representative.

3

In a report dated October 5, 2016, Dr. Reimer examined appellant and diagnosed spinal
stenosis and neuritic lower extremity pain, stable. He again related, “As it has been previously
indicated on chart notes, I will iterate that the injury, which took place on March 10, 2016 when
[appellant] was pushing and manipulating heavy buckets, did aggravate his spinal stenosis and
spondylolisthesis contributing to his neuritis symptoms in his lower extremities.”
In a statement dated October 5, 2016, appellant argued that the fact that his employment
caused his diagnosed medical conditions was proven and accepted in his 2008 claim, OWCP File
No. xxxxxx619.
By decision dated March 13, 2017, an OWCP hearing representative affirmed the
September 12, 2016 decision. She found that the alleged employment factors occurred as
alleged, but that appellant had not submitted rationalized medical evidence to establish that the
accepted employment factors caused a low back condition.
LEGAL PRECEDENT
An employee seeking benefits under FECA3 has the burden of proof to establish the
essential elements of his or her claim, including the fact that the individual is an employee of the
United States within the meaning of FECA; that the claim was filed within the applicable time
limitation; that an injury was sustained while in the performance of duty as alleged, and that any
disability or specific condition for which compensation is claimed is causally related to the
employment injury.4 These are the essential elements of every compensation claim regardless of
whether the claim is predicated on a traumatic injury or occupational disease.5
To establish that an injury was sustained in the performance of duty in an occupational
disease claim, a claimant must submit the following: (1) medical evidence establishing the
presence or existence of the disease or condition for which compensation is claimed; (2) a factual
statement identifying employment factors alleged to have caused or contributed to the presence
or occurrence of the disease or condition; and (3) medical evidence establishing that the
employment factors identified by the claimant were the proximate cause of the condition for
which compensation is claimed or, stated differently, medical evidence establishing that the
diagnosed condition is causally related to the employment factors identified by the claimant.
The claimant has the burden of proof to establish by the weight of reliable, probative, and
substantial evidence that the condition for which compensation is sought is causally related to a
specific employment incident or to specific conditions of employment.6 An award of
compensation may not be based on appellant’s belief of causal relationship. Neither the mere
fact that a disease or condition manifests itself during a period of employment nor the belief that

3

Supra note 1.

4

Gary J. Watling, 52 ECAB 278-79 (2001); Elaine Pendleton, 40 ECAB 1143, 1145 (1989).

5

Michael E. Smith, 50 ECAB 313, 315 (1999).

6

Roma A. Mortenson-Kindschi, 57 ECAB 418, 428 n.37 (2006); Katherine J. Friday, 47 ECAB 591, 594 (1996).

4

the disease or condition was caused or aggravated by employment factors or incidents is
sufficient to establish a causal relationship.7
Causal relationship is a medical issue and the medical evidence generally required to
establish causal relationship is rationalized medical opinion evidence.8 Rationalized medical
opinion evidence is medical evidence which includes a physician’s reasoned opinion on whether
there is a causal relationship between the claimant’s diagnosed condition and the compensable
employment factors. The opinion of the physician must be based on a complete factual and
medical background of the claimant, must be one of reasonable medical certainty, and must be
supported by medical rationale explaining the nature of the relationship between the diagnosed
condition and the specific employment factors identified by the claimant.9 The weight of
medical evidence is determined by its reliability, its probative value, its convincing quality, the
care of analysis manifested and the medical rationale expressed in support of the physician’s
opinion.10
ANALYSIS
Appellant alleged a recurrence of disability on March 10, 2016 due to clearing a jam on
the sorter machine and lifting heavy buckets. OWCP developed the claim as an occupational
disease claim based on new employment factors.
The Board finds that appellant has failed to submit sufficient medical evidence to
establish that the accepted factors of his federal employment caused or aggravated his lower back
conditions.
In a report dated March 23, 2016, Dr. Reimer stated that appellant was injured in a
workplace encounter, when he was pulling on heavy buckets. He performed a physical
examination and reviewed appellant’s x-rays of the lumbar spine. Dr. Reimer noted that the
x-ray demonstrated mild disc dehydration with possibly grade 1 L5-S1 spondylolisthesis and
mild spondylosis. He stated that appellant was 100 percent disabled from his usual occupation.
In a memorandum to the file dated June 14, 2016, OWCP listed appellant’s prior claims.
Under OWCP File No. xxxxxx619, on July 2, 2009, it had accepted a sprain of the lumbar region
and placed him on the daily rolls. Under OWCP File No. xxxxxx525, on February 8, 2010,
OWCP accepted thoracic or lumbosacral neuritis or radiculitis, unspecified, and placed appellant
on the daily rolls. The Board notes that he has explained that the repetitive performance of the
activities he described as occurring on March 10, 2016 caused or aggravated his low back
conditions.

7

P.K., Docket No. 08-2551 (issued June 2, 2009); Dennis M. Mascarenas, 49 ECAB 215, 218 (1997).

8

Elizabeth H. Kramm (Leonard O. Kramm), 57 ECAB 117, 123 (2005).

9

Leslie C. Moore, 52 ECAB 132, 134 (2000).

10

Jennifer Atkerson, 55 ECAB 317, 319 (2004); Naomi A. Lilly, 10 ECAB 560, 573 (1959).

5

In a medical report dated August 1, 2016, Dr. Reimer examined appellant and diagnosed
lumbar neuritis, spondylosis, spinal stenosis, and spondylolisthesis. He related that appellant’s
pushing heavy buckets while working on March 10, 2016 aggravated the underlying spinal
condition of stenosis and spondylolisthesis contributing to neurotic symptoms in the lower
extremity and a flare in his overall pain.
In a report dated October 5, 2016, Dr. Reimer examined appellant and diagnosed with
spinal stenosis and neuritic lower extremity pain, stable. He noted, “As it has been previously
indicated on chart notes, I will iterate that the injury, which took place on March 10, 2016 when
[appellant] was pushing and manipulating heavy buckets did aggravate his spinal stenosis and
spondylolisthesis contributing to his neuritis symptoms in his lower extremities.”
The Board finds that, while Dr. Reimer noted the diagnoses as aggravation of spinal
stenosis and spondylolisthesis, these were not the accepted conditions in appellant’s prior claims.
Dr. Reimer’s reports are insufficient to establish appellant’s claim because they lack a detailed
biomechanical explanation of how the accepted factors of appellant’s employment caused or
aggravated appellant’s currently diagnosed conditions.11 The Board has found that rationalized
medical opinion evidence must relate specific employment factors identified by the claimant to
the claimant’s condition, with medical rationale explaining how the employment factors
physiologically caused the diagnosed condition.12 The Board has also found that a mere
conclusion without the necessary rationale is insufficient to meet a claimant’s burden of proof.13
Accordingly, Dr. Reimer’s reports are insufficient to meet appellant’s burden of proof.
In support of his claim, appellant also submitted a diagnostic report dated April 15, 2016
from Dr. Greene. Reports of diagnostic tests, are of limited probative value as they fail to
provide an opinion on the causal relationship between his accepted factors of employment and
his diagnosed conditions. For this reason, this evidence is insufficient to meet appellant’s burden
of proof.14
OWCP advised appellant that it was his responsibility to provide a comprehensive
medical report which provided a rationalized medical opinion causally relating the diagnosed
conditions to the accepted factors of employment. Appellant failed to do so. He has therefore
not met his burden of proof to establish an occupational disease causally related to factors of
employment.
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
11

See V.G., Docket No. 17-0067 (issued April 5, 2017).

12

See T.C., Docket No. 16-1052 (issued November 8, 2016).

13

See T.M., Docket No. 08-0975 (issued February 6, 2009); Roma A. Mortenson-Kindschi, 57 ECAB 418 (2006);
William C. Thomas, 45 ECAB 591 (1994) (a medical report is of limited probative value on the issue of causal
relationship if it contains a conclusion regarding causal relationship which is unsupported by medical rationale).
14

A.B., Docket No. 17-0301 (issued May 19, 2017).

6

CONCLUSION
The Board finds that appellant has not established an aggravation of his lower back
conditions causally related to factors of his federal employment.
ORDER
IT IS HEREBY ORDERED THAT the March 13, 2017 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: November 13, 2017
Washington, DC

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

7

